                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION


KATRINA DEVONE NELSON,                               )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:18-CV-163-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court grants defendant's motion to
alter and amend pursuant to Rule 59(e) of the Federal Rules of Civil Procedure, reverses the
decision of the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g), and remands
plaintiffs claim for supplemental security income to the Commissioner for further proceedings.



This Judgment Filed and Entered on November 18, 2019, and Copies To:
Vaughn Stephen Clauson                               (via CM/ECF electronic notification)
Elisa Donohoe                                        (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
November 18, 2019                            (By) /s/ Nicole Sellers
                                              Deputy Clerk
